Citation Nr: 0419455	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO denied service connection for 
right hip disability.

In February 2003, the veteran testified at a videoconference 
hearing at the RO in Cleveland, Ohio before the undersigned 
Veterans Law Judge concerning the issue on appeal.  A copy of 
the hearing transcript has been associated with the claims 
file. 

In July 2003, the veteran's case was remanded to the RO in 
Cleveland, Ohio for additional development, to include a VA 
examination.  The examination was conducted in January 2004.  
The case has returned to the Board for final appellate 
review.  


FINDING OF FACT

A right hip disability and subsequent arthroplasty are 
traceable to the veteran's period of active military service.  


CONCLUSION OF LAW

The veteran has right hip disability that has led to 
arthroplasty, which is the result of disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2003).

In VAOGCPREC 3-2003, VA General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  

Temporary or intermittent flare-ups of a preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the law providing for VA 
compensation benefits. 38 C.F.R. § 3.303(c).  However, 
service connection may be granted for diseases of a 
congenital, developmental or familial origin.  Monroe v. 
Brown, 4 Vet. App. 513, 514 (1993); VAOPGCPREC 82-90.  

The veteran contends in essence, that he had problems, 
primarily with pain in his right hip prior to service (he 
maintains that he fell out of a tree at age eleven), that the 
pain increased during service as a result of lifting heavy 
objects as an air freight specialist and, as a result of the 
in-service difficulties, he ultimately had to undergo a total 
right hip arthroplasty after service. 

Service medical records include a January 1969 enlistment 
examination report reflecting that the veteran's lower 
extremities were "abnormal."  It was indicated in the Notes 
section of the report that the veteran had a short right leg 
and that he walked with a slight limp.  In the Summary and 
Defects Section of the Report, it was noted that the veteran 
had moderate scoliosis with a slight pelvic tilt to the 
right, that he walked with a slight limp, and that he had a 
completely asymptomatic "leg."  On a Report of Medical 
History, dated in January 1969, the veteran denied having any 
bone, joint, or other deformity.  When seen in February 1971, 
the veteran complained of having had right hip and knee pain 
all of his life.  In June 1971, it was reported that the 
veteran had a questionable history of congenital right hip 
dislocation.  The veteran complained of referred pain from 
his right hip into his knee.  

In August 1971, and in April and August 1972, the veteran was 
seen for complaints of right hip pain, which were severe.  In 
early August 1972, the examiner noted that the veteran had 
had pain and a deformity in his right hip since birth, which 
had increased over the previous two to three years.  Upon 
examination, the veteran's legs measured 38 and 39 inches on 
the right and left, respectively.  A diagnosis of a 
congenital hip problem was recorded.  When seen in the 
orthopedic clinic a few days later in August 1972, a 
provisional diagnosis of dysplasia of the right hip was 
entered.  Upon physical evaluation, the veteran's dysplastic 
hip was found to have been minimally symptomatic.  An October 
1972 separation examination report reflects that the 
veteran's lower extremities were reported as "normal."  A 
Report of Medical History, dated in October 1972, reflects 
that the veteran denied having a bone, joint, or other 
deformity.  

Post-service VA treatment reports, dated from March 1973 to 
January 2004, are of record.  VA X-rays of the right hip, 
performed in March 1973, showed flattening of the femoral 
head on the right, which was associated with secondary 
changes of the acetabulum.  There was no evidence of aseptic 
necrosis.  There was an appearance of remote Legg-Perthes 
changes; however, the possibility of a congenital dysplasia 
of the hip was to be considered.  VA X-rays of the pelvis, 
performed in March 1984, were found to have been similar to 
previous studies, which were performed in April 1980, in that 
there was no change in the deformity of the head and neck of 
the right femur, which had an appearance of an old Legg-
Perthes disease.  The joint space was preserved and there was 
no evidence of recent fracture.  A March 1998 VA outpatient 
report reflects that the veteran complained of having right 
hip pain since adolescence.  The examining physician 
indicated that the veteran had some degree of right hip 
dysplasia and a history of Legg-Clave-Perthes disease.  

When seen in the VA outpatient clinic in May 2001, the 
veteran continued to complain of right hip pain.  It was 
noted that he had had hip symptoms since late high school, 
that he had not received any treatment other than local 
injections, that he walked with a limp, and that he had used 
a shoe lift but that hip pain persisted.  In June 2001, the 
veteran was admitted to a VA hospital with a diagnosis of 
developmental dysplasia and underwent a total right hip 
arthroplasty.  A VA outpatient report, dated in November 
2001, reflects that a physician indicated that the veteran's 
right hip problem could have been exacerbated by excessive 
physical activity during service.  

When examined by VA in August 2002, the examiner indicated 
that he had reviewed the records, which indicated that the 
veteran had a preexisting hip dysplasia on the right that was 
congenital in nature.  The examiner noted that there was no 
evidence of any hip complaints in the service medical 
records, but that the veteran's hip had significantly 
deteriorated which had led to a right total hip replacement.  
The examiner noted that as a result of the total hip 
replacement, the hip dysplasia had been repaired and that the 
veteran's leg length inequality had resolved.  After a 
physical examination, a diagnosis of residual post-operative 
right total hip replacement was entered by the examiner.  
Based on the review of the records, the examiner concluded 
that there was no evidence in the record of any aggravation 
beyond what would normally be expected for the veteran's 
congenital right hip dysplasia during service.  Consequently, 
it was more likely than not that it was not aggravated by 
service above and beyond what the veteran would normally 
expect in the natural progression of his disease.  

Upon VA evaluation in January 2004, the examiner indicated 
that a review of the claims file had been made.  A history 
with respect to the veteran's right hip disability was 
reported in detail and is consistent with that previously 
reported in this decision.  After a physical evaluation of 
the right hip, the examiner essentially concluded that the 
best diagnosis was that the veteran had Legg-Calve-Perthes 
disease of the right hip which had led to some dysplastic 
changes of the acetabulum.  It was specifically noted that 
such a problem had not been documented prior to military 
service, but based on a report of x-ray taken in 1973, the 
examiner felt that the x-ray changes would probably not have 
occurred within a three-year period, which meant that the 
1973 changes represented a condition that had occurred prior 
to the veteran's military service.  As to whether the right 
hip disability worsened during service, the examiner opined 
that it was possible that the activities associated with the 
veteran's service duties did worsen the right hip disability 
but that the disability would have worsened whether the 
veteran was in the service or not, unless he had led a 
sedentary lifestyle.  In this regard, the examiner concluded 
that anything affecting leg length, mechanical axis, 
anatomical axis and pure wear and tear with activity would 
have worsened the veteran's right hip disability.  

As noted above, several examiners, either explicitly or 
implicitly, indicated that the veteran had a right hip 
problem before military service.  Nevertheless, no right hip 
disease or defect was noted at the veteran's entry 
examination.  The only diagnosis given at that time was 
scoliosis with a pelvic tilt.  Consequently, the veteran is 
presumed to have been in sound condition at entry, at least 
as far as a hip disability is concerned.  As already noted, 
to overcome this presumption of soundness, there must be 
clear and unmistakable evidence that disability preexisted 
military service and clear and unmistakable evidence that it 
was not aggravated by service.  Although the Board finds that 
there is evidence of preexisting disability and no 
aggravation, such evidence is not clear and unmistakable.  

First of all, it should be noted that there have been varying 
opinions as to whether the veteran had dysplasia, Legg-
Perthes disease, or both.  The January 2004 examiner provides 
a good explanation for why the veteran had Legg-Perthes 
disease, but even he is somewhat equivocal.  When the 
question of preexistence is addressed, the examiner indicates 
that the 1973 x-ray changes probably would not have come 
about in a three-year period since the veteran entered 
service.  On the basis of such probability, it was felt that 
the disability began before military service.  Such an 
opinion does not amount to "clear and unmistakable" 
evidence, which evidence must be the kind that any 
conclusions drawn therefrom would be undebatable.  From the 
language used by the examiner, it is clear that even he was 
not entirely convinced without reviewing pre-service x-rays.  
The Board is persuaded that, given what the various examiners 
have indicated, and because the veteran clearly had some sort 
of problem noted at entry, which was later characterized as 
either hip dysplasia or Legg-Perthes disease, it is likely 
that the veteran indeed had a pre-existing right hip 
disability.  However, the mere likelihood of a pre-existing 
problem does not amount to "clear and unmistakable" 
evidence.  

Moreover, examiners have provided varying opinions as to in-
service aggravation, one examiner indicating that any 
preexisting disability was not aggravated, but others 
indicating that it very well could have either been 
aggravated or exacerbated.  Even the January 2004 examiner 
said that aggravation was "possible."  He went on to say 
that the sort of activities associated with military service 
could have contributed to aggravation of the condition.  Such 
conclusions do not amount to clear and unmistakable evidence 
that any preexisting disability was not aggravated.  At best, 
these opinions are equivocal as to aggravation.  

Consequently, for the reasons enunciated, the Board concludes 
that the record does not include "clear and unmistakable" 
evidence that a right hip disability preexisted service and 
was not aggravated thereby.  Given that hip disability was 
clearly shown in service, and because it has not been shown 
to be a congenital defect as defined by VAOPGCPREC 82-90, a 
grant of service connection is warranted.  The veteran has, 
since service, undergone a total arthroplasty to correct the 
right hip disability.  Therefore, service connection for the 
arthroplasty is warranted.  


ORDER

Service connection for right hip arthroplasty is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



